DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9th, 2021 has been entered.
Amendment Entered
In response to the amendment filed on August 9th, 2021, amended claims 1 and 16-18 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the objection to the specification have been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 112(b) in Claims 1-18 have been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s arguments, filed on August 9th, 2021, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-2, 10-11, 13, and 16-17 are objected to because of the following informalities:  
Claim 1 recites “device for measuring IOP pressure” in line 1, but should read “device for measuring intraocular pressure (IOP)”
Claim 1 recites “in contacted with” in line 6, but should read “in contact with”
Claim 2 recites “comprises a housing” in line 4, but should read “comprising a housing”
Claim 10 recites “contact-sensitive sub-subsections” in line 2, but should read “contact-sensitive sub-sections”
Claim 10 recites “force-sensing sub-section” in line 2, but should read “force-sensing sub-sections”
Claim 11 recites “configure as” in line 1, but should read “configured as”
Claim 13 recites “preforming” in line 1, but should read “performing”
Claim 13 recites “1with” in line 2, but should read “1 with”
Claim 16 recites “in contacted with” in line 4, but should read “in contact with”
Claim 17 recites “in contacted with” in line 3, but should read “in contact with”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the eye” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “a force applied by the eye surface”. The term “applied by” indicates that the eye surface is applying a force to the sensing section. It is unclear how the eye surface would apply a force. 
Claim 2 recites “an eye” in lines 2-3. It is unclear whether this “eye” is referring to the same “eye” recited in Claim 1, or a different element. 
Claim 3 recites the term “essentially simultaneous” in lines 1-2. The term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the term “essentially in real time” in line 2. The term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites “at least one of” in line 6. Further in line 8, Claim 9 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 13 recites “an eye surface” in lines 2-3. It is unclear whether this “eye” is referring to the same “eye” recited in Claim 1, or a different element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al (U.S. Publication No. 2013/0211285).
Regarding Claim 1, Fuller discloses a device for measuring IOP pressure (ICP measuring system 100; [0086]; Examiner’s Note: Although this invention discloses an ICP measuring system, intraocular pressure (IOP) is also measured throughout ICP measuring system. See [0010-0015] for more information regarding the close relationship between IOP and ICP) comprising: 
a sensing section (movable optical module 102; osculator 135; force transducer 105; position sensor 106) comprising at least first and second sensors (a movable optical module 102 that engages with the osculator 135…Motion of optical module 102 to applanate a portion of ocular globe 15 may be manual or automatic. Automatic motion of the optical module is suitably controlled by motor 111, force transducer 105 and position sensor 106; [0086]); and 
a microprocessor (electronics module 108) in communication with said sensing section (Electronics module 108 contains units adapted to control and modulate the device's actions and operations…electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]), wherein 
said first sensor comprises a contact-sensitive surface (osculator 135) that makes contact with the eye (ocular globe 15) during a measuring procedure (a movable optical module 102 that engages with the osculator 135…Optical module 102 collects retinal images…Motion of optical module 102 to applanate a portion of ocular globe 15; [0086]) to determine an area of a surface of an eye in contacted with said sensing section (Flattened cornea 20 can be visualized and the area of osculation determined by imaging cornea-osculator interface 34 using an image sensor illuminated by any wavelength sensitive to the image sensor; [0094]; The system may be configured such that during operation it concurrently applies a force to the subject’s ocular globe and collects, from an image collector, images from at least one of an intraocular blood vessel of a subject’s eye and an interface between the osculation area and the ocular globe of the subject's eye; [0079]), 
during said measuring procedure, said contact-sensitive surface indents at least a portion of the eye in contact with said contact-sensitive surface (a movable optical module 102 that engages with the osculator 135… Motion of optical module 102 to applanate a portion of ocular globe 15; [0086]) without indenting said contact-sensitive surface (The osculator may be of any material compatible with the cornea such as polycarbonate, polymethyl methacrylate (PMMA), polyethylene (e.g., LDPE) or even glass; [0073]; The osculating surface may be a rigid material, such as PMMA or other polymers; [0117]; Examiner’s Note: If the osculating surfaces are composed of rigid materials such as polycarbonate, PMMA, LDPE, or glass, the contact-sensitive surface would not be indented during said procedure), and 
said second sensor comprises a force detector (force transducer 105) to determine a force applied by the eye surface when contacted by the sensing section (During operation and upon contact with the cornea, force transducer 105 limits the force to appropriately safe levels of intraocular pressure and the portion of ocular globe 15 osculated; [0086]).  

Regarding Claim 2, Fuller discloses a sensor support to facilitate proper placement of said sensing section with respect to an eye (Osculation interface 34 is preferably flat but may be shaped to accommodate placement on the cornea and modifications in the intraocular pressure measuring scheme; [0109]; ICP measurement system 100 may be equipped with a head support (not shown) so as to stabilize the position of the device on the subject; [0087]); and 
(Examiner’s Note: System 100 comprises a handle shaped bottom portion, along with a trigger 110, which would have to be pressed by the operator’s hand/finger; See highlighted portion in Annotated Figure 1 below) connected to said sensor support, said handle comprises a housing (Examiner’s Note: the outermost casing of device serves as the housing; See highlighted portion Annotated Figure 2 below), said microprocessor (electronics module 108) being disposed in said housing (See highlighted portion in Annotated Figure 3 below).  

    PNG
    media_image1.png
    587
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    605
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    605
    443
    media_image3.png
    Greyscale

   Annotated Figure 1                          Annotated Figure 2                      Annotated Figure 3

Regarding Claim 3, Fuller discloses that the microprocessor receives essentially simultaneous input from the first and second sensors (Optical module 102 collects retinal images simultaneously with electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]).  

Regarding Claim 13, Fuller discloses a method of preforming IOP measurement (systems and methods for noninvasively assessing intracranial pressure; Abstract; Examiner’s Note: Although this invention discloses an ICP measuring system, intraocular pressure (IOP) is also measured throughout ICP measuring system. See [0010-0015] for more information regarding the close relationship between IOP and ICP), the method comprising: 
positioning the device for measuring IOP pressure as claimed in claim 1 with respect to an eye surface (ICP measurement system 100 may be equipped with a head support (not shown) so as to stabilize the position of the device on the subject. For the convenience of the operator and safety of the subject, optical module 102 and osculator 135 may be positioned such that osculator 135 will not touch the subjects ocular globe until the system is stabilized on the subject and determined appropriate by the operator; [0087]); 
applying pressure to the eye surface by said sensing section (applying a force to a subjects ocular globe so as to at least partially osculate at least a portion of the ocular globe; [0045]); and 
   evaluating the results of IOP measurements output by said microprocessor of the device for measuring IOP pressure (the methods suitably include estimating the intraocular pressure that collapses the intraocular blood vessel by correlating one or more images of the osculated portion of the subjects ocular globe to the applied force corresponding to the one or more images of the osculated portion of the subject’s ocular globe. The user may image the osculated portion of the subject’s ocular globe while applying a first, reference osculation force. Subsequent to or continuous with application of this first reference force, a known increasing force is continuously applied while images of the osculated area are simultaneously obtained; [0048]) with reference to a predetermined standard value, graph, and/or map of pressure value and/or values ([0148]; Figure 20).

Regarding Claim 15, Fuller discloses a said applying pressure to the eye surface by said sensing section comprises any one of direct contact of the sensing section to outer surface of cornea of the eye; or contact of the sensing section to an outer surface of eyelid of the eye (The force may be applied directly to the subject’s cornea or sclera, but this is not a requirement, as force may be applied to an eyelid (upper or lower) of the subject so as to indirectly applanate a portion of the ocular globe; [0045]).

Regarding Claim 16, Fuller discloses wherein said portion of the eye comprises said area of said surface of the eye (ocular globe 15) in contacted with said sensing section (a movable optical module 102 that engages with the osculator 135…Motion of optical module 102 to applanate a portion of ocular globe 15; [0086]).  
	
Regarding Claim 17, Fuller discloses wherein said contact-sensitive surface is curved (the osculating surface may be characterized as being a concave optical surface that has a radius of curvature, as shown in FIG. 13B; [0117]), and during said measuring procedure said area of said surface of the eye in contacted with said sensing section varies based on said indent (Depending on the curvature and material properties of the osculator, when the eye is osculated the contact area can remain virtually constant or change during the measurement period; [0152]).

Regarding Claim 18, Fuller discloses wherein said contact-sensitive surface is configured to indent said portion of the eye in contact with said contact-sensitive surface (a movable optical module 102 that engages with the osculator 135… Motion of optical module 102 to applanate a portion of ocular globe 15; [0086]), in correlation with said force applied by the eye surface on said contact-sensitive surface (During operation and upon contact with the cornea, force transducer 105 limits the force to appropriately safe levels of intraocular pressure and the portion of ocular globe 15 osculated; [0086]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al as applied to Claim 1 above, and further in view of Pan et al (WO 2009/111726; previously cited).
Regarding Claim 4, Fuller fails to disclose that said first and second sensors output time-tagged data.
Pan discloses that said first and second sensors output time-tagged data (The total change in volume due to the application of the tonometer, ∆V, is calculated using the above formula. Po1 and Po2, are the pressures before and after application of the tonometer, respectively. PT1 and PT2 are the pressures during application of the tonometer at time point 1 and time point 2; Paragraph 46; The receiving module 602 also receives the set of volume measurements representing the directly measured volume change of the eye 102 at a plurality of times; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the time-tagged teachings of Pan into those of Fuller in order to determine measurements utilizing the microprocessor at any given time and compare the calculations over a time period of the measured contact surface area and applied force.
(Pan: processor 502; Figure 5; Both the pressure measurement system and hydraulic unit are directly controlled by and communicated with a microprocessor/computer; Abstract; the hydraulic unit calculates volume, and area measurements are included in the calculation of volume) correlates said time-tagged data (Pan: The total change in volume due to the application of the tonometer, ∆V, is calculated using the above formula. Po1 and Po2, are the pressures before and after application of the tonometer, respectively. PT1 and PT2 are the pressures during application of the tonometer at time point 1 and time point 2; Paragraph 46; The receiving module 602 also receives the set of volume measurements representing the directly measured volume change of the eye 102 at a plurality of times; [0058)) to determine measured contact surface area and applied force at a given time (Pan: The outflow rate computation module 604 computes an outflow rate of fluid from the eye 102 based on the measured volume change of the eye 102 over time. Where a device such as contact lens device 112 is used to obtain the pressure and volume measurements described above, the pressure sensors 106 and/or 160 coupled to the bladder 104 in conjunction with the hydraulic unit 124 can directly measure the decreasing volume over time under the presence of a known, measured pressure. Module 604 can compute the outflow rate using this change in volume of the bladder 104 as a proxy for the change in volume of the eye 102 over time; [0059]).  

Pan discloses a non-transient computer-readable memory for storing measured data obtained by the first and second sensors and/or processed data output by said microprocessor (An embodiment of the computer program product for measuring an outflow resistance of an eye comprises a computer-readable storage medium containing computer program code. The code includes instructions for receiving a pressure measurement representing an applied pressure to the eye, and receiving a set of volume measurements representing a directly measured volume change of the eye at a plurality of times; [0009]; Examiner’s Note: Area measurements are included in the calculation of volume).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the non-transient computer-readable memory teachings of Pan into those of Fuller in order to allow the data to be transferred from the device to a computer for further evaluation.

Regarding Claim 8, although Fuller discloses analyzing images in real time ([0138]), Fuller fails to disclose a wired or wireless transceiver for outputting data obtained by the first and second sensors essentially in real time and/or on demand at certain pre-set intervals or on command. 
Pan discloses a wired or wireless transceiver for outputting data obtained by the first and second sensors (The device 112 is also coupled via the electrical I/O 107 (e.g., wirelessly or wired) to a computer 122 or logic configured to process the measurements of the system 100, and a display 120 (e.g., a computer monitor or other type of information display mechanism); [0032]) essentially in real time (The dual measurement system and method described here are generally based on the tonography principles, but with real-time, continuous and direct measurement on both intraocular pressure (P0) and displaced ocular volume (AV); [0026]) and/or on demand at certain pre-set intervals or on command (since the computer has digital access to both hydraulic flow control and pressure measurement, a software control interface uses the pressure information, which can be employed to manipulate the hydraulic flow through feedback. This interface would enable true dynamic dual-parameter measurement schemes, under which pressure controlled excitation modes can be realized in the aqueous outflow resistance/facility assessment, e.g., the constant-pressure mode; [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transceiver teachings of Pan into those of Fuller in order to allow the data to be transmitted from the device to other systems.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller, as applied to Claims 1 and 13 above, and further in view of Livne et al (U.S. Publication No. 2008/0154114; previously cited).
Regarding Claim 9, Fuller discloses a system comprising: 
the device for measuring IOP pressure as claimed in claim 1 (ICP measuring system 100; [0086]; Examiner’s Note: Although this invention discloses an ICP measuring system, intraocular pressure (IOP) is also measured throughout ICP measuring system. See [0010-0015] for more information regarding the close relationship between IOP and ICP); 
Page 16 of 1968311-14 NON-PROVISIONAL APPLICATIONan interface system for generating at least one of visual output (display 112), tactile output, and an audio output indicative of at least one of said data obtained by said sensing section of said IOP (The images may be collected and analyzed in real time. Alternatively, the images of the pupil may be recorded and then analyzed at a later time; [0138]).
Fuller fails to disclose data storage for storing instantaneous and/or historic data obtained by the sensing section of the IOP measuring device.
Livne discloses data storage for storing instantaneous and/or historic data obtained by the sensing section of the IOP measuring device (a memory utility for storing certain reference data indicative of the desired light response and/or desired image corresponding to the desired applanation of the membrane and its relation to the applied force; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the storage teachings of Livne into those of Fuller in order to store reference data for future comparisons and analysis.

Regarding Claim 10, Fuller fails to disclose a plurality of contact-sensitive sub-subsections and a plurality of corresponding force-sensing sub-section.
Livne discloses a said sensing section (membrane 18 which is to be brought into contact with a patient’s eyelid; [0039]) comprising a plurality of contact-sensitive sub-subsections (membrane Element 18; periphery region Element 18A; reflective surface Element 18B; contacting region Element 18C; Figure 2C) and a plurality of corresponding force-sensing sub-section (pressurizing assembly Element 121; piston Element 122; pressure sensor Element 27; A slider ring on scale 44 is used for measuring the pressure/force applied to the piston; [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sub-section teachings of Livne into those of Fuller in order to pinpoint different areas that may be affected differently when in contact or under force.

Regarding Claim 11, Fuller discloses that said microprocessor (electronics module 108) is configure as internal (See Annotated Figure 3 above) and/or external to the device and is in wired and/or wireless communication with the sensing section (Electronics module 108 contains units adapted to control and modulate the device's actions and operations…electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]) and/or with an internal and/or external memory storing data obtained by the sensing section and or processed data output by said microprocessor

Regarding Claim 12, Fuller discloses that said microprocessor processes said data obtained by the sensing section (Electronics module 108 contains units adapted to control and modulate the device's actions and operations…electronic module 108 collecting force and position data from force transducer 105 and position sensor 106, respectively; [0086]) and generates an output indicative of pressure over the eye surface in contact with the sensing section (Table in [0095] shows calculations of area, force, and pressure; Figures 3A-3C).  

Regarding Claim 14, although Fuller discloses recording images for later analysis ([0138]), Fuller fails to disclose storing the results of IOP measurements output by said microprocessor as historical data and/or as a patient's baseline information; evaluating current results of IOP measurements output by said microprocessor with reference to said stored data.
Livne discloses storing the results of IOP measurements output by said microprocessor as historical data and/or as a patient's baseline information (Preferably, multiple measurement sessions (cycles) are carried out, controlled by on-board CPU (control unit 32), and measurement results are displayed. The results can be stored and/or transmitted (e.g., via a communication network) to a physician…The control unit may be preprogrammed in accordance with the patient's peculiarities. The control unit may be configured as the so-called “expert system for learning the patient's peculiarities; [0052]); 
evaluating current results of IOP measurements output by said microprocessor with reference to said stored data (When the membrane reaches the desired applanation, the detected image matches the reference one, which can be detected visually (which is sufficient in the case the measurement is carried out by a physician or operator) and/or electronically using an appropriate electronic circuit (chip), e.g., utilizing acoustic means, or fully automatically as described above with reference to FIG. 2A. The indication signal (or the operator/physician) operates the processor (control unit) 32 which is preprogrammed to be responsive to the indication signal to calculate the IOP value from the corresponding force value; [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the storage teachings of Livne into those of Fuller in order to store reference data for future comparisons and analysis.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Pan, as applied to Claim 4 above, and further in view of Dublin, Jr. et al (U.S. Patent No. 6,110,110; previously cited).
Regarding Claim 6, Fuller and Pan fail to disclose said microprocessor interpolates and/or extrapolates said time-tagged data taken at various frequencies over a time period. 
Dublin, Jr. discloses that said microprocessor interpolates and/or extrapolates said time-tagged data taken at various frequencies over a time period (During each scan, IOP measurement data (as stored in medium 51) are entered via input lines 79 to processors 80 and 83. In processor 80, BP waveforms are separated by characteristic wave shape and/or frequency content to be sent on to comparator 82…comparison in each case may comprise a table look-up with interpolation of previously correlated IOP or BP data as stored in medium 51 with separate calibrated measurements of IOP and BP respectively; Column 15 Lines 1-14; Figure 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the interpolation teachings of Dublin, Jr. into those of Fuller and Pan in order to facilitate correlation of measurements as needed and therefore have improved predictions/interpolations.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.